     Case
      Case3:17-cv-00007-GTS-DEP
           3:17-cv-00007-GTS-DEP Document
                                  Document98-2
                                           39 Filed
                                               Filed05/17/17
                                                     03/04/19 Page
                                                               Page11ofof11



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________________

In the Matter of the Complaint of

DEBRA SPERO, as Natural Mother of
V.S., an infant,

                               Plaintiffs,
                                                              WITNESS LIST
        v.                                                    Civil Action No: 3:17-CV-7
                                                              (GTS/DEP)
VESTAL CENTRAL SCHOOL DISTRICT
BOARD OF EDUCATION, VESTAL CENTRAL
SCHOOL DISTRICT, JEFFREY AHEARN,
Superintendent of Schools, ALBERT A. PENNA,
Interim Principal of Vestal High School,
DEBORAH CADDICK and CLIFFORD KASSON,
in their Individual and Official Capacities,

                        Defendants,
______________________________________________________

        Defendants VESTAL CENTRAL SCHOOL DISTRICT BOARD OF EDUCATION,

VESTAL CENTRAL SCHOOL DISTRICT, JEFFREY AHEARN, ALBERT A. PENNA,

DEBORAH CADDICK, CLIFFORD KASSON, as and for a list of witnesses they anticipate

calling at the hearing on Plaintiffs’ motion for a Preliminary Injunction, to be held before the

Court on May 19, 2017:

   1.   Jeffrey Ahearn, Superintendent of Schools
   2.   Deborah Caddick, Assistant Principal
   3.   Katharine Dyer, Teacher
   4.   Wendy K. Dewind, Esq.

Dated: May 17, 2017                                   s/ Christopher M. Militello, Esq.
       East Syracuse, New York                        Bar Roll No.: 515016
